Citation Nr: 1728047	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 and April 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2013, the Veteran testified before a Decision Review Officer (DRO) at the Houston, Texas RO.  The Veteran also testified at a hearing before the undersigned Veterans Law Judge in February 2015.  Transcripts of those proceedings are associated with the record.

In June 2015 and September 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to obtain adequate VA examinations and opinions that comply with the Board's prior remand directives.

Following the September 2016 Board remand, the Veteran was afforded VA examinations in connection with his claims in January 2017.  The examiner opined that the Veteran's right foot and right knee disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, he also indicated that opinions regarding the relationship between the Veteran's disorders and military service could not be provided without resorting to mere speculation.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  In addition, the examiner's supporting rationale appears to rely solely on the 
absence of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Moreover, with specific regard to the right foot claim, the examiner diagnosed the Veteran with a right foot strain.  In so doing, the examiner noted that September 2011 and February 2016 VA examinations showed diagnoses of plantar fasciitis and that x-ray findings contained in a September 2011 VA examination showed an impression of a right foot calcaneal spur.  Nevertheless, the examiner did not indicate whether the previously diagnosed foot disorders resolved or were incorrectly diagnosed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, in rendering his opinion, the examiner stated that the only record that showed the Veteran's foot condition during service was a 1987 service treatment record noting complaints of pain to the right tibia and fibula area over the base of his foot.  However, as noted in the September 2016 remand directives, a separate 1987 service treatment record indicated that the Veteran complained of right foot pain from an injury sustained during a basketball game.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  

With specific regard to the right knee claim, the examiner did not address the Veteran's lay statements regarding his ongoing symptoms of right knee pain or the private medical opinions from Dr. T.W.H. (initials used to protect privacy), as directed in the June 2015 and September 2016 Board remands.  
For these reasons, the Board finds that additional VA examinations and medical opinions are necessary to determine the nature and etiology of the Veteran's right knee and foot disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran has reported that he was informed that only two years of his service treatment records were available.  See, e.g., May 2017 statement in support of claim.  He has also reported that he received medical treatment for a right knee injury during boot camp.  The claims file contains no indication that VA informed the Veteran that his service treatment records are unavailable.  It also appears that the Veteran's available service treatment records have been associated with the claims file.  See, e.g., November 2009 Personnel Information Exchange System (PIES) response.    However, as it is unclear whether the Veteran's complete service treatment records have been obtained, on remand, the AOJ should ensure that all proper development has been accomplished to obtain any outstanding service treatment records.    

The Board also notes that the Veteran's complete service personnel records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.  

Moreover, in the September 2016 remand, the Board directed the AOJ to make a specific request for authorization to obtain records from the three physicians that the Veteran was referred to by VA, as identified during the February 2015 hearing.  The record reflects that the AOJ sent a letter to the Veteran in November 2016 and requested that he submit authorization to obtain records from Dr. T.W.H. and any other private records.  On remand, the AOJ should specifically request that the Veteran submit authorization to obtain records from the three physicians that he was referred to by VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder and a right foot disorder.  A specific request should be made for authorization to obtain records from Dr. T.W.H. and the three physicians that the Veteran was referred to by VA (see February 2015 hearing transcript, at 17).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Houston VAMC dated from February 2017 to the present.     

2.  The AOJ ensure that the Veteran's complete service treatment records have been associated with the claims file, to include any treatment records from his period of boot camp. 

It is noted that the claims file contains copies of service treatment records; however, the Veteran has reported that he received treatment for a right knee injury during boot camp and that he was informed that only two years of his service treatment records are available. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee and right foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current right knee and right foot disorders.  He or she should also address any other prior diagnoses of record, such as right knee patellofemoral syndrome, right knee posttraumatic osteoarthritis, right foot plantar fasciitis, and a right foot calcaneal spur.  If any previously diagnosed disorder is not found on examination, the examiner should address whether the disorder was misdiagnosed or has resolved.

For each right knee diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include as a result of falling to the ground and hitting his knees when performing training exercises.  The examiner should specifically address the March 2015 and July 2015 private medical opinions from Dr. T.W.H.  

For each right foot diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include from standing or running in certain positions to avoid pain to his right knee.   

In rendering his or her opinion, the examiner should consider the following: 1) the 1987 service treatment record that noted the Veteran complained of pain to the right knee and right tibular/fibular area; 2) the 1987 service treatment record that noted the Veteran complained of right foot pain following an injury sustained during a basketball game; 3) the Veteran's November 2013 and February 2015 testimony regarding the onset and ongoing nature of his right knee and right foot pain; 4) the January 2003 VA medical record that noted the Veteran reported injuring his knee while walking; and 5) the VA examination findings and opinions of record, to include the April 2010, September 2011, June 2016, and January 2017 VA examination reports.

The examiner should not resort to mere speculation.  Instead, he or she should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




